El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
En juicio seguido ante la Corte Municipal de Ponce por Augusto Aguayo contra José Tomás Ortiz sobre desahucio de una finca urbana, dicha corte pronunció sentencia en Io. de febrero de 1918 declarando con lugar la demanda y con-denando al demandado a que dentro del improrrogable tér-mino de quince días dejara expedita la finca a la libre dis-posición de su dueño, con apercibimiento de lanzamiento si así no lo verificaba.
El demandado en el juicio de desahucio, José Tomás Ortiz, radicó demanda en la Corte ele Distrito de Ponce para que se declarara la nulidad del contrato de compraventa que como título de propiedad había invocado el- demandante Augusto Aguayo para el desahucio, y formuló pedimento para que previa prestación de fianza se expidiera al marshal de la *736corte una orden de ■injunction contra el Agnayo con el fin de que se abstuviera por sí o por persona intermedia de realizar acto alguno tendente a la continuación del juicio de desahucio. Oídas las partes y practicadas las pruebas propuestas, la referida corte de distrito por orden de 5 de marzo de 1918 accedió al injunction preliminar solicitado bajo fianza de $400 que había de prestar el peticionario Ortiz para responder al Agnayo de los daños y perjuicios que pudiera sufrir por la suspensión del procedimiento de desahucio.
Esa orden ha sido apelada por el demandado en el presente juicio, Augusto Aguayo, y la única cuestión envuelta en el recurso es si la Corte dé Distrito de Ponce pudo ordenar mediante injunction la suspensión del procedimiento de desa-hucio por el fundamento de haberse promovido posterior-mente otro juicio sobre nulidad del título de propiedad ale-gado por el demandante en desahucio, Augusto Aguayo.
El juicio de desahucio es un procedimiento especial cuyo único fin es obtener la posesión de un bien inmueble, siendo el juicio ordinario el adecuado para resolver sobre el de-recho de propiedad de dicho inmueble. Torres et al. v. Pérez, 18 D. P. R. 573, y León v. Alvarado, 24 D. P. R. 700. De ahí que la sentencia declaratoria de desahucio por refe-rirse a la posesión y no al derecho de propiedad, no impide la promoción de un juicio ordinario para discutir ese derecho y como es consiguiente no puede servir de fundamento a la excepción de cosa juzgada. Virella v. Virella, 23 D. P. R. 693.
Haciendo aplicación de* la doctrina legal expuesta tene-mos que por la sentencia de desahucio de la Corte Municipal de Ponce, de Io. de febrero de 1918, se declaró a favor de Augusto Agnayo el derecho a la posesión de la finca urbana de que se trata, quedando libre a favor de José Tomás Ortiz la acción para discutir el derecho a la propiedad sobre la misma finca y mientras ese derecho de propiedad no sea declarado por sentencia, el derecho a la posesión declarado por la sentencia de desahucio debe subsistir y no puede en-*737torpecerse por el mero ejercicio de una acción que afecta al título de propiedad.
El remedio de injunction para suspender el procedimiento de desahucio por estar pendiente una acción que afecta a la validez o eficacia del título del demandante en desahucio, haría ilusorio el procedimiento especial de desahucio es-tablecido por la ley pues el demandado en desahucio ejer-citaría para evitar el lanzamiento de que se creyera amena-zado la acción ordinaria con cuyo ejercicio conseguiría con-tinuar en posesión mientras por trámites largos y lentos se decidía su acción.
Ciertamente que con arreglo a la ley de injunction de marzo 8, 1906, un injunction puede decretarse para impe-dir una multiplicidad de procedimientos judiciales, pero el verdadero sentido de esas palabras no impide que diferentes personas establezcan reclamaciones que prima facie son váli-das contra la misma propiedad, como sucede en el presente-caso en que el demandante en desahucio ejercitó un derecho que la ley le reconoce y el demandante en la acción ordinaria ejercitó otro derecho distinto al amparo de la ley. Ambas demandas aunque distintas son compatibles, y la una no es-torba a la otra.
No se trata en el presente caso de impedir mediante el injunction una multiplicidad de procedimientos, y opinamos que no fué la intención- de la legislatura el permitir que una parte obtuviera por medio del injunction lo que de otro modo no podida obtener, o sea la suspensión del procedimiento especial de desahucio mediante el ejercicio de una acción ordinaria sobre la misma cosa. The American Trading Company v. Monserrat, 18 D. P. R. 273.
El remedio para evitar los daños y perjuicios que pudie-ran causarse al peticionario por no suspenderse el procedi-miento de desahucio no es el injunction sino el común que establece la ley mediante la anotación de la demanda ordi-naria en el registro de la propiedad.
*738Por las razones expuestas es de revocarse la orden ape-lada, declarando sin lugar el injunction preliminar solicitado.
Revocada la orden apelada y declarado sin lu-gar el injunction preliminar.
Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.